United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
Waco, TX, Employer
)
___________________________________________ )
A.S., Appellant

Docket No. 16-0946
Issued: August 3, 2016

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2016 appellant filed a timely appeal from October 28, 2015 and March 17,
2016 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days have elapsed from April 24, 2015, the date of the most recent OWCP merit
decision, to the filing of the current appeal, pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 27, 2015 appellant than a 67-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that on August 8, 2013 he lifted a five-gallon bucket of paint, weighing 50
pounds, from a four-foot high shelf with both arms. He indicated that, when he turned, the
weight of the paint twisted his upper body, he heard a pop in the neck, and he felt a sharp
tingling sensation in his neck and down to his shoulders and back. Appellant noted that he
suffered a cervical, back, and bilateral shoulder strain with spasm.
By letter dated February 12, 2015, OWCP informed appellant of the type of evidence
needed to support his claim and requested that he submit such evidence within 30 days.
In a September 5, 2013 report, Dr. William Arlington White, a Board-certified
neurosurgeon, noted that appellant was seen in 2009 due to complaints of a burning sensation in
his right armpit and some mild neck discomfort. He advised that appellant had cervical
spondylosis, but he did not believe there was spinal cord compression of any significance as
there was no myelopathy and spasticity and no signal changes in his cord or in his magnetic
resonance imaging (MRI) scan study. Dr. White indicated that appellant was working as a
painter for the employing establishment. He explained that appellant had tried to remove a fivegallon container of paint, weighing 50 pounds, and it “really twisted and turned his neck.”
Dr. White noted that appellant had an unusual tingling sensation in the shoulder afterwards. He
related that a cervical spine MRI scan was performed and revealed a “very slight signal change
in the cord at C3-4. Dr. White has spondylotic ridges at C4-5, C5-6, C6-7.” He also noted a
narrowed spinal canal. Dr. White diagnosed cervical spondylosis with spinal stenosis and
indicated that surgical compression was a treatment option. He advised that appellant could
continue as a painter. A copy of the 2009 report and August 16, 2013 MRI scan accompanied
his report.
In a January 22, 2014 report, Dr. Charles J. Wright, a Board-certified neurosurgeon,
noted that appellant had pain in his neck since “at least 1998.” He noted that, while at work,
appellant was struck in the head by a tail gate of a truck that had broken loose. Dr. Wright noted
appellant’s history of injury and treatment and examined appellant. He opined that appellant’s
symptoms sound “almost exclusively related to myofascial and arthritic changes in the neck.”
Dr. Wright recommended physical therapy and advised against surgery.
By decision dated April 24, 2015, OWCP denied appellant’s claim. It found that he had
not established causal relationship as the medical evidence was insufficient to establish that the
medical condition was causally related to established work-related events.
On July 20, 2015 OWCP received a June 16, 2015 reconsideration request on an appeal
request form. No evidence was submitted with the request.
In an October 28, 2015 decision, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant review of its prior decision.

2

On December 16, 2015 appellant requested reconsideration on an appeal request form.
The request was received by OWCP on December 21, 2015. No evidence was submitted with
the request.
In a decision dated March 17, 2016, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant review of its prior
decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3)of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
The Board finds that OWCP properly refused to reopen appellant’s claim for
consideration of the merits.
Appellant has not shown that OWCP erroneously applied or interpreted a specific point
of law, advanced a relevant legal argument not previously considered by OWCP, or submitted
relevant and pertinent new evidence not previously considered. He disagreed with the denial of
his claim of a traumatic injury by decision of August 9, 2013 and requested reconsideration in
requests received on July 20 and December 21, 2015. However, appellant failed to make any
arguments, or provide any evidence in support of his requests. He therefore did not show that
OWCP erroneously applied or interpreted a specific point of law, advance a relevant legal
argument not previously considered by OWCP, or submit pertinent new and relevant evidence

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.608(b).

3

not previously considered. As he did not meet any of the necessary regulatory requirements, the
Board finds that appellant is not entitled to further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2016 and October 28, 2015
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

